Citation Nr: 1605599	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1983 to August 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of a May 2014 statement of the case (SOC), the RO reopened the previously denied claim for PTSD, but confirmed and continued the denial of the underlying claim based on the merits of the claim. 

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 2008, service connection was denied for PTSD based on the finding that the Veteran had failed to present evidence of a verifiable stressor or that related his PTSD to service.

2.  The evidence received since the December 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision to deny service connection for PTSD is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1104 (2015). 

2.  The criteria for reopening the claim of entitlement to service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was provided to the Veteran in a January 2012 letter, prior to the initial adjudication of the claim.  

Laws and Regulations

Once a claim has been denied in an unappealed RO decision it is final so long as new and material evidence has not been added to the record in the appeal period.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103 (2015).  Claims that are the subject of final decisions generally cannot be reopened.  See 38 U.S.C.A. § 7105(c).  

An exception to the rule that VA may not reopen a claim that has been the subject of a final disallowance is that if new and material evidence is presented or secured with respect to such claim VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The RO denied service connection for PTSD in a December 2008 rating decision.  The basis of denial was that the Veteran had failed to present evidence of a verified in-service stressor or current evidence establishing a nexus between the Veteran's reported in-service stressor and his disability.  Notice of the December 2008 decision and of the Veteran's appellate rights was sent to the Veteran, with a copy to his representative, in December 2008.  The Veteran did not appeal this decision and no new and material evidence was submitted during the appeal period.  The decision is therefore final.

As part of his January 2012 petition to reopen his claim for service connection, the Veteran reasserted that he witnessed a helicopter crash while in-service.  He submitted news articles which appear to support his reported in-service stressor.  See Chicago Sun Times, New York Times and Associated Press articles.  Further development by the RO partially confirmed the Veteran's reported in-service stressor of a helicopter crash.  See Memorandum for Record dated in March 2014.  

Here it is noted that, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen the service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.

At the time of the rating decision in December 2008, the Veteran's claimed in-service stressor could not be verified.  Since 2008, the Veteran has submitted new and material evidence of news articles which appear to reflect that his reported in-service stressor occurred.  Additionally, the Veteran's lay statements and clinical records constitute new and material evidence, which provide detail as to his in-service stressors and resulting symptomology.  The newly evidence presents some possibility of substantiating the claim.  Therefore there is sufficient new and material evidence to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.


REMAND

The Board finds that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran has various diagnosed psychiatric disorders, including PTSD and depression.  As such, the Board re-characterized the issue of service connection for PTSD to acquired psychiatric disorders, including PTSD, and depression.

The Veteran contends that he suffered from a psychiatric disorder due to events he experienced during active service, including watching a helicopter crash and the body of a marine being "mangled" under a tank.  See VAMC Columbia Treatment records dated on March 21, 2008.  As to his second reported in-service stressor, the record is silent as to any attempt by the RO to verify this occurrence.  As a result, a remand is necessary for further development as to this incident.

Additionally, in May 2014 the Veteran was afforded a PTSD VA examination.  In that regard, the Veteran argues that this examination is inadequate for VA adjudication purposes.  See June 2014 Statement.  In pertinent part, he reports the examiner made him feel uncomfortable and the examiner failed to truly consider his VAMC Columbia treatment records.  Review of the examination report reveals that the examiner failed to address either the diagnosis or etiology of his depression.  Moreover, the examiner failed to sufficiently address treatment medical records and lay statements, which appear to establish the Veteran has an aversion to the sound/sight of helicopters, as a result of his reported in-service stressor.  See March 27, 2014 Columbia VAMC treatment medical record.  In light of the foregoing, the Veteran should be afforded a new VA examination to determine whether his acquired psychiatric disabilities are related to service.

Furthermore, in his September 2012 NOD the Veteran asserts that he continues to receive treatment for his PTSD symptoms.  However, no treatment records dated after 2009 are in evidence.  As the crux of the Veteran's claim for PTSD relies on a diagnosis that is related to an in-service stressor, these outstanding records are highly probative.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, prior to his examination, an attempt should be made to obtain the Veteran's outstanding records. 

The Board, therefore finds, that additional development is necessary in order to appropriately adjudicate the Veteran's contentions regarding the etiology of his acquired psychiatric disorders.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Review the file and prepare a summary of the claimed second stressor, of the Veteran witnessing a fellow solider being crushed by a tank in Germany.  See VAMC Columbia Treatment records dated on March 21, 2008.  

Obtain additional information from the Veteran regarding the claimed stressor.  Regardless as to whether or not he responds, this summary, and all associated service documents should be sent to the MCASC or any other appropriate agency for verification of the alleged stressful event in service.  The agency should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressor. 

The RO/AMC should then indicate in the claims folder what stressors have been verified.  All records and responses received must be associated with the claims file.  See M21-1MR, Part IV, subpart ii, I.D.15.

2.  Thereafter all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.  

Special attention is directed to treatment medical records dated after 2009.  Additionally, the June 2014 VA examination report cites to a PTSD screening dated on "6/11/3."  The earliest treatment medical records in evidence are from 2008.  As a result, any treatment medical records dated prior to 2008 should also be obtained and associated with the claims file.

Finally, conduct a search for treatment medical records prepared by a Dr. Zimmerschied.  VA treatment records reflect that the Veteran was diagnosed by this physician with PTSD.  See VAMC Columbia treatment medical records dated on March 24, 2008.  No such documents are of record. 

If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD and depression.  Provide the examiner with information (such as a summary of corroborated stressors) and directions consistent with current applicable regulations.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner should address the following:

a)  Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed since January 2012.  The examiner should offer an opinion on whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.

b)  If PTSD is found, the stressor relied on should be noted in the record.

c) If the diagnosis of PTSD is not made, the examiner must rationalize such a finding against the Veteran's treatment medical records which denote a diagnosis of PTSD at least as early as 2008.  See VAMC Columbia treatment medical records.

d)  For each assigned current diagnosis, to include PTSD and/or any other acquired psychiatric disorder present, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was(were) incurred during the Veteran's service or as a result of an incident or stressor during the Veteran's service. 

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


